DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 02/05/2021.
Claims 1, 6, 9, 12, 17, 20, and 21 have been amended, claim 4 has been canceled, and no claims have been added.
In light of applicant’s amendment, previous claim rejections under 35 USC 103 with regard to claims 1-3 and 5-21 have been withdrawn.
Claims 1-3 and 5-21 are pending with claims 1, 12, and 20 as independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Hall, Reg. No. 43,653 on 03/17/2021.

The application has been amended as follows: 
For independent claims 1 and 20, delete the limitation “a logic machine” and replace it with a new limitation “a logic machine includes one or more processors”.

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art used in the final rejection, dated 10/06/2020, and other cited references that may be relevant to the claimed invention, listed in the 892 Form, do not teach or suggest the combination of limitations of the amended independent claims 1, 12, or 20. Thus, claims 1, 12, and 20 are allowed. As a result, dependent claims 2, 3, 5-11, 21 and 13-19 are allowed at least based on their dependency on independent claims 1 and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 7 am to 7 pm Mon-Sat. Examiner interviews are available via telephone, in-person, and video 






/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        03/17/2021




/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178